Brewster, J.
(dissenting). I dissent. In this appeal by an alleged putative father from an order of filiation, complainant’s proofs established a bare prima facie case. Appellant opposed this by his denials and other evidence which supported his testimony in a defense which was of the nature of an alibi. In his decision the trial court disregarded all of appellant’s testimony upon the stated ground that certain portions thereof seemed "improbable”, and that disbelief thereof warranted a pronounced disregard of “ all of his testimony.” There was no finding that the portion of appellant’s testimony, which activated the rule of rejection, was willfully, corruptly, and perjuriously given. Moreover, •in an important part it was supported by the testimony of three other witnesses. Thus the rule of rejection (falsus in uno, falsus in omnibus) was misapplied (Deering v. Metcalf, 74 N. Y. 501, 506-507), in that it precluded a due weighing of all appellant’s evidence to determine whether complainant’s ease was sustained by more than a mere preponderance of evidence, and to an extent where a genuine belief in the mind of the trier of the facts resulted after a full analysis and weighing of all the evidence. (Commissioner of Public Welfare [McNamee] v. Ryan, 238 App. Div. 607.) The order should be reversed and a new trial granted.
Hill, P. J., Heffernan, Foster and Lawrence, JJ., concur in decision; Brewster, J., dissents in memorandum.
Order affirmed, with $50 costs and disbursements.